Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/20 has been entered. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 19, 21-24, 27-34 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bentz et al. (WO 2010/144081 (provided in the IDS)), in view of Ramanujam et al. (US 2011/0112435 (provided in the IDS)) and further in view of Choudhary (Rapid Estimation of Lycopene Concentration in Watermelon and Tomato Samples by Fiber Optic Visible Spectroscopy (provided in the IDS)) and Darvin et al. (Determination of Beta Craotene and Lycopene Concentrations in Human Skin Using Resonance Raman Spectroscopy (provided in the IDS)). 

3.	Addressing claim 19, Bentz discloses an apparatus for optical analysis of an associated tissue, the apparatus comprising: 
a spectrometer for obtaining measured data representative of an optical spectrum of the associated tissue, the optical spectrum including information across a plurality of wavelengths of light, the spectrometer comprising a light source (see abstract, [0025], [0047] and Fig. 2; laser is the excitation light source; spectrometer/spectrograph for detecting raman optical spectrum; optical spectrum by definition is including information related to a plurality of wavelengths of light; the definition of optical spectrum is given by applicant’s specification paragraph [0031]);
an optical detector (see abstract, [0025] and Fig. 1, element 116);
an interventional device suitable for insertion into the associated tissue,   the interventional device comprising one or more guides configured to guide photons from the light source to an exit position on a distal end of the interventional device, the photons being emittable from the exit 

However, Bentz does not disclose optical spectrum is a diffuse reflectance spectrum. In the same field of endeavor, Ramanujam discloses diffuse reflectance spectrum (see [0006-0007], [0033] and Fig. 2B; Ramanujam used diffusive reflectance spectrometry therefore the distance between exit and entry position is at least minimum to allow for diffusive reflectance spectrometry to work correctly). In the same field of endeavor, Choudhary discloses using diffuse reflectance spectrum to detect lycopene and bet-carotene concentration (see pages 34-43; the Figures in pages 34-43 clearly disclose measure lycopene concentration base analysis of spectra). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bentz to use a diffuse reflectance spectrum as taught by Ramanujam and Choudhary because using a different type of spectroscopy only require routine skill in the art and a popular 
Bentz discloses a processor configured to received the measured data, determine from the measured data , a first parameter being indicative of a concentration of lycopene in said associated patient tissue using a lycopene specific absorption profile that distinguishes lycopene from other carotenoids for patient tissue across the plurality of wavelengths of light  and determine from the first parameter a second parameter being indicative of tissue type (see [0013-0014], [0031], [0040-41], [0047-0053] and [0058]; identify concentration of lycopene is the first parameter; the second parameter is determined if the tissue is a cancer tissue or having risk to develop into cancer tissue; obvious to one of ordinary skill in the art at that detect molecule concentration base on intensity of the Raman signal is the same as base on profile; determine concentration of molecule base on the profile intensity; the intensity of signal is base on reflect and scattering of wave therefore less intensity mean more absorption; to determine concentration of molecule base on signal intensity is the same determine concentration of molecule base on absorption profile; paragraphs [0047] and [0052] discloses measure data, measure information and carotenoid lycopene over a plurality of wavelength (450-550nm); lycopene is in the wavelength region of blue light (400-500nm) (see applicant’s specification paragraphs [0026] and [0083])). Bentz discloses in paragraphs [0040] detect concentration of plurality of carotenoids and detect lycopene is included in detecting carotenoids. However, applicant continuously argues that Bentz can not distinguish lycopene concentration from other carotenoids. Applicant 

4.	Addressing claims 30 and 34, it would have been obvious to one of ordinary skill in the art at the time of the invention that the apparatus performs the method and the apparatus require a computer program to operate therefore claims 30 and 34 are being rejected for the same reason as claim 19. 


determining a third parameter being a concentration of a chromophore other than lycopene (see Fig. 3, [0019], [0049-0053] and [0062-0068]; measure concentration of beta carotene); 
wherein the processor is further arranged for determining a scattering parameter based on the measured data including the measured information across the plurality of wavelengths of light (see abstract, [0010] and [0039-0040]; Bentz’s apparatus detect scattering Raman light from the sample; this is the measure data; measure the intensity of the Raman scattered light, processing the Raman scattered light and determine molecule type is determining a scattering parameter); 
wherein the apparatus further comprises a database, which database is operably connected to the processor (see [0049]; obvious to one of ordinary skill in the art that determine concentration base on intensity of signal would require a database connect to a processor; the database store the profile; compare the intensity to the profile to determine concentration of molecule).

Addressing claims 21 and 24, Ramanujam discloses:
Ramanjujam used diffusive reflectance spectrometry therefore the distance between exit and entry position is at least minimum to allow for diffusive reflectance spectrometry to work correctly); 
a first guide configured to guide photons from the light source to an exit position on a distal end of the interventional device, the photons being emittable from the exit position (see Fig. 2B and [0036]; element 212); and a second guide configured to guide photons from an entry position on the distal end of the interventional device and to the optical detector (see Fig. 2B and [0036]; element 214).

Addressing claims 28-29, 31-33 and 36-37, Choudhary discloses:
database; fitting the measured data to a mathematical model; curve fitting, accessing a look-up table and multivariate analysis (see pages, 21-22, 24-25, 32, 38 and Fig. 4.4; store data and compare data to literature value require database and look-up table; the database and look-up table contain optical spectrum of lycopene so Choudhary could determine concentration of lycopene; using equation graphing data as seen in Fig. 4.4 is fitting the measure data to a mathematical model; curve fitting spectral data to be linearized by log transformation is fitting the measured data to a mathematical model that is a curve; Choudhary also explicitly disclose database). Also see applicant provided art Rami et al. (Estimation of lipid and water concentrations in scattering media with diffuse optical spectroscopy form 900 to 1600 nm) also disclose curve fitting. Curve fitting is a well-known technique. 

s 19, 21-34 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bentz et al. (WO 2010/144081 (provided in the IDS)), in view of Ramanujam et al. (US 2011/0112435 (provided in the IDS)), further in view of Choudhary (Rapid Estimation of Lycopene Concentration in Watermelon and Tomato Samples by Fiber Optic Visible Spectroscopy (provided in the IDS)), Darvin et al. (Determination of Beta Craotene and Lycopene Concentrations in Human Skin Using Resonance Raman Spectroscopy) and Hendriks et al. (WO 2009/144653 (provided in the IDS)) and. 

7.	Addressing claims 25-26, Bentz does not explicitly disclose exit and entry guides spatially separated and oriented. Having VIS-NIR guides that are spatially distanced from each other is a designer choice that only require routine skill in the art. Hendriks explicitly discloses VIS-NIR guides that are spatially distanced from each other (see Fig. 3a and c; LGM1 and LGM2 are VIS-NIR guides that are spatially distanced from each other and the photons exit and entry at the tip of the guide and the interventional device). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bentz to have VIS-NIR guides that are spatially distanced from each other because this allow positioning the illumination point and the light detection point at different positions (see page 6, line 30-page, 7 line 2). 

8.	Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bentz et al. (WO 2010/144081 (provided in the IDS)), in view of Ramanujam et al. (US 2011/0112435 (provided in the IDS)), further in view of . 

9.	Addressing claim 35, Bentz does not disclose wherein the light source is configured to modulate each of the plurality of wavelengths of light with a different modulation frequency and the optical detector is configured to demodulate each of the modulated plurality of wavelengths of light defected. However, this is known in prior art as applicant admit this had been done in application WO2009/153719 (see [0112])). Examiner only relies on applicant admission to explicitly provide evidence that the limitation is known in the field. 
 
Response to Arguments

Applicant’s arguments with respect to claims 19 and 21-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Also, applicant specification cited prior art 7,215,420 that discloses determine concentration of lycopene using spectroscopic method (Raman scattering) (see abstract (detect concentration level of lycopene relative to other substance/carotenoids); col. 2, lines 20-56 (monitor specific carotenoids (lycopene) using Raman spectroscopy; col. 5, lines 9-33); col. 13, table 2a-b (correlate lycopene 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793